IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40470
                         Summary Calendar


JERRY DON WILSON,

                                         Plaintiff-Appellant,

versus

JASON HINDS,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                           (96-CV-517)
                      --------------------

                         November 26, 1999

Before POLITZ, HIGGINBOTHAM, and WIENER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Jerry Don Wilson, Texas state prisoner #

590690, appeals a jury verdict in favor of prison guard Jason Hinds

in a civil rights action under 42 U.S.C. § 1983 alleging an

excessive use of force in violation of the Eighth Amendment.

     Wilson asserts that counsel for Hinds acted in the case before

the district court granted his motion to appear pro hac vice, that

the district court erred in allowing the written testimony of

witness Robert Garza rather than requiring Garza to appear at

trial, and that the district court erred in not allowing him to use

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
peremptory challenges or allowing him to object to the jury.

Wilson did not raise objections to these three alleged errors in

the district court and review is limited to plain error.    Highland

Ins. v. National Union Fire Ins. Co. of Pittsburgh, 27 F.3d 1027,

1031-32 (5th Cir. 1994)).      Wilson has not shown clear or obvious

error affecting his substantial rights with respect to any of these

issues.

     Wilson asserts that the district court erred by not allowing

the affidavits of inmates into evidence.     Wilson does not cite to

the record or even state with specificity which affidavits were not

admitted.   Accordingly, this issue is deemed abandoned on appeal.

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748

(5th Cir. 1987).

   Wilson asserts that the district court erred by instructing the

jury regarding qualified immunity because all of the evidence

showed that Hinds acted beyond the scope of his authority and that

there was no evidence to support the jury’s verdict that Hinds did

not use excessive force.    Wilson’s assertions that Officer Hinds

was lying on the stand is not sufficient to overturn the jury’s

credibility decisions and ultimate factual determination that Hinds

did not use excessive force.    Baltazor v. Holmes, 162 F.3d 368, 373

(5th Cir. 1998).   Officer Hinds’s testimony was also sufficient to

support the instruction on qualified immunity; however, any error

in the instruction would be harmless because the jury did not reach

the issue of qualified immunity.

AFFIRMED.


                                   2